HaNdy, J.,
delivered the opinion of the court.
The gravamen of the bill in this case, is the fraud alleged to have been practised by the defendant upon the complainants, in causing the deed for the land mentioned in the bill, as having been contracted to be sold by the defendant to the complainants, to be so drawn, as to omit a valuable and material part of the land intended to be conveyed, and which the complainants trusting to the good faith of the defendant, supposed was embraced in the deed. The •scope of the bill is not to enfprce a parol contract for a sale of {he lands, but to get relief for the alleged fraud practised upon the complainants, by having the deed so drawn as to omit an important part of the land, in violation of the agreement of purchase. And although there was no contract in writing in relation to the purchase, yet if it was verbally agreed between the parties, that the defendant would sell to the complainants certain specified lands for a sufficient consideration, and afterwards in carrying out that agreement by executing a deed, the defendant by imposition and fraud, caused a material part of the lands agreed to be conveyed, *470to be omitted from tbe deed, and bad other lands of less value not agreed to be sold, inserted in their place, the insufficiency of the original parol agreement, would furnish no reason why the purchaser should not have relief on account of the fraud practised in the fact of executing the deed. If such a fraud were established by proof, it is manifest that it would be a ground of relief, wholly independent of any consideration arising from the Statute of Frauds; and, consequently, a demurrer setting up a defence under the Statute of Frauds, would not reach the equity of the case. It would have reference merely to an incidental circumstance, connected with the grievance complained of. The defendant, under the allegations of the bill, in the act of conveying the land agreed to be purchased by the complainants, practised the fraud. If the deed had been made in good faith, according to the alleged agreement, the rights of the purchaser would have been secure, and he would have obtained what he agreed to purchase, and what he believed he was obtaining by the deed. But he was deprived of this by the alleged fraud in executing the deed, and this is the substantial equity of the bill; and if it can be established by proof, as charged, the complainants would be entitled to relief. They were entitled to a hearing upon this ground of equity, and it was therefore error to sustain the demurrer and dismiss the bill.
The decree is reversed, the demurrer overruled, and the cause remanded, and the defendant ordered to answer in sixty days.